Citation Nr: 1619006	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-22 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder-bipolar type. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1965.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the RO originally characterized the Veteran's psychiatric claim as one for service connection for schizophrenia and bipolar disorder.  According to the United States Court of Veterans Claims (Court), the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a Veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  For this reason, the Veteran's claim has been recharacterized as a claim for service connection for an acquired psychiatric disorder, to include schizoaffective disorder, bi-polar type.

The record reflects that the Veteran requested a Board hearing in May 2010; however, he withdrew that request in July 2014.


FINDING OF FACT

An acquired psychiatric disorder, to include schizoaffective disorder, bi-polar type, was not manifested during service or to a compensable degree within the first year after discharge from service and is not shown to be etiologically related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include schizoaffective disorder, bi-polar type, was not incurred in or aggravated by service, and incurrence during service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.   Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102; 3.156(a), 3.159 and 3.326(a).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2008 that fully addressed all notice elements, which was sent prior to May 2009, when the AOJ adjudicated the claim.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran and VA's respective duties for obtaining evidence.  An additional letter was sent in September 2008.  Additionally, in his statements, the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005). 

The VA's duty to assist has also been satisfied.  The RO obtained service treatment records, service personnel records, and VA treatment records.

In the August 2014 remand, the Board directed the AOJ to obtain records from Gainesville VAMC dating from 1966.  The record reflects that the RO attempted to obtain these records but were ultimately not able to as the Veteran is not registered in the system at the Gainesville VA Medical Center (VAMC).  The RO annotated the record of this fact and the Veteran was notified in his supplemental statement of the case (SSOC).  Therefore, the Board finds that there has been substantial compliance with this remand instruction.

In August 2014, the Board also directed the RO to obtain a VA medical examination and opinion to determine the nature and etiology of any acquired psychiatric disorders present during the pendency of this claim.  An examination and opinion was provided in December 2014 in which the examiner noted a review of the record, consideration of the Veteran's reports of his service experiences, a thorough psychological examination, and an opinion that addressed the questions posed by the Board.  Therefore, the Board finds that this examination is adequate and that there has been substantial compliance with the remand instruction.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record does not otherwise indicate any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.   Entitlement to Service Connection for an Acquired Psychiatric Disorder, to
Include Schizoaffective Disorder-Bipolar Type

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, bi-polar type.  He asserts he began experiencing psychiatric symptoms one year after service and continues to experience similar symptoms.  He also indicated that his schizophrenia was due to mental trauma he experienced while in service.

Applicable Laws

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, including psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  As relevant to the currently appealed claim, schizoaffective disorder, bi-polar type, is considered a "psychosis" for purposes of adjudicating presumptive service connection claims based on chronic disease. See 38 C.F.R. § 3.384(f).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. 

Reasonable doubt is one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. § 3.102.

Facts

The Veteran's service records were reviewed.  In his Report of Medical History from December 1962, the Veteran denied all relevant pre-service medical history, including attempting suicide, depression or excessive worry, or nervous trouble of any sort.  His entrance examination from December 1962 indicated a normal psychiatric evaluation.

The Veteran's service treatment records do not show any complaints, treatment, or diagnoses of a psychiatric condition in service. 

In his Report of Medical History from December 1964, the Veteran again denied attempting suicide, depression or excessive worry, or nervous trouble of any sort.  The Veteran indicated that he was in the best of health.  

The Veteran has asserted that his schizoaffective disorder, bi-polar type, manifested while he was on active duty.  He contends that during his tenure, he was constantly treated with disrespect, harassment, and mental abuse.  The Veteran has asserted that within his first year of discharge, he was treated for attempted suicide in 1966.  Records of these episodes have not been produced, nor has VA been able to obtain them.

The Veteran has asserted that following his separation from active duty, he was assigned to 292nd Transportation Company, Palatka, Florida, which is a Ready Reserve Unit.  He asserts that during his tenure, he was suffering with and treated for numerous episodes of Mental Conditions undiagnosed.

Post-service records were reviewed.  Private treatment records from May 1997 indicate that the Veteran had not had any psychological treatment for 20 years, or since 1977.

The Veteran was diagnosed with brief psychotic disorder in June 1997. 

Private treatment records from February 2000 indicate that the Veteran was questioned regarding his suicide attempts and answered that once he overdosed on pills thirty years prior, approximately 1970, 6 years after leaving service.  The Veteran stated he did this in an attempt to keep his wife from divorcing him. 

Private treatment records from April 2000 indicate that, according to the Veteran's wife, the Veteran received his first psychiatric evaluation at age 52 due to the Veteran's first psychotic episode.  The Veteran's wife denied knowing any history of suicide attempts and stated that mental illness runs in the Veteran's family. 

A VA treatment record dated January 2003 indicates that the Veteran was diagnosed with schizoaffective disorder, bipolar type. 

The Veteran was afforded a VA examination in December 2014.  The Veteran reported that he had a fair childhood.  During examination, the Veteran stated that after being discharged from the Army in 1965, he was in the Army Reserves but experienced difficulties with his unit and did not show up for all the trainings.  The Veteran stated that he received a reduction in rank but could not recall why.  After examination and testing, the examiner stated that the Veteran's clinical presentation and history indicate the presence of schizoaffective disorder -bipolar type, and an unspecified neurocognitive disorder but given the chronicity and progressiveness of the disorders, it is not possible to separate the individual effects of each disorder without resorting to mere speculation.  The examiner indicated that the Veteran has total occupational and social impairment as a result of his disability.  Based on the examination results, clinical interview with the Veteran, and a review of the record, the examiner found there that is no medical evidence that indicates that the Veteran's current diagnosis of schizoaffective disorder-bipolar type was incurred by or a result of his service. 

Analysis

First, the Board notes that the Veteran has a current diagnosis of schizoaffective disorder-bipolar type as evidenced by private treatment records and a VA examination conducted in December 2014.  The Veteran has also been diagnosed with an unspecified neurocognitive disorder.

The Board notes that there is no indication in the Veteran's service treatment records that he complained of or was treated for an acquired psychiatric disability during active service.  In fact, on separation, the Veteran denied any history of psychiatric symptoms and indicated that he was in the best of health.  

The Board acknowledges the Veteran's assertion that following separation from active duty, he was treated for numerous episodes of undiagnosed mental conditions.  The Board notes that there are no medical records showing that the Veteran was treated for an acquired psychiatric disability within the first post-service year (i.e. by February 1966); however, the Board acknowledges that the lack of contemporaneous medical records documenting complaints of or treatment for an acquired psychiatric disability does not preclude granting service connection for this disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006)(finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

However, the Board finds it highly probative that none of the noncontemporaneous treatment records submitted by the Veteran document these numerous episodes of undiagnosed mental conditions.  Moreover, the Board finds private treatment records dated February 2000, in which the Veteran indicated that he had no prior history of hallucinations and only one overdose of pills in 1970; as well as private treatment records from April 2000 in which the Veteran's wife indicated that the Veteran received his first psychiatric evaluation at age 52 due to the Veteran's psychotic episode, highly probative to show that the Veteran did not experience symptoms of an acquired psychiatric disability within the first post-service year.  The report of the Veteran and his wife to a medical care provider regarding his psychiatric history at the time he was seeking treatment is highly probative evidence with regard to history.

Therefore, the evidence indicates that the Veteran did not experience symptoms of an acquired psychiatric disability, to include schizoaffective disorder, during active service or within the first post-service year such that service connection is warranted for this disability (as a "psychosis") as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309, 3.384(f).  Thus, the Board finds that service connection for schizophrenia, as a chronic disease, is not warranted.

The Veteran also is not entitled to service connection for an acquired psychiatric disability, to include schizoaffective disorder, bipolar type, on a direct basis.  See 38 C.F.R. §§ 3.303, 3.304.  It appears that following his service separation in February 1965, the Veteran was not diagnosed as having an Axis I diagnosis of schizoaffective disorder-bipolar type until January 2003, almost 38 years later.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board observes that the Veteran has submitted a medical opinion from a VA physician in July 2010 indicating that the Veteran's schizoaffective disorder, bipolar type, has been present and symptomatic since he was 19 years old, which would mean the Veteran had schizoaffective disorder in-service. 

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999). Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995). 

In addition to the lack of a factual predicate in the record for the opinion provided by the Veteran's psychiatrist in July 2010 (discussed above), it is not clear from a review of this opinion to what extent it is based on "clinical data or other rationale."  In addition, there is no explanation with regard to how the Veteran's VA care provider concluded that the Veteran first developed schizophrenia while in service, particularly in light of the Veteran having denied any history of psychiatric symptoms and having been examined and found psychiatrically normal in December 1964, when the Veteran was nineteen years old.  Therefore, the Board finds the July 2010 medical opinion is of little probative value.

Furthermore, service connection is not warranted on any other basis.  The Veteran was afforded a VA examination in December 2014, to determine the nature and etiology of the Veteran's acquired psychiatric disorders.  After reviewing the claims file, the examiner concluded that it was less likely than not that Veteran's current psychiatric disorders, schizoaffective disorder and unspecified neurocognitive disorder, were incurred in or caused by in-service injury, event, or illness.

The Board acknowledges that the examiner indicated in her opinion that the Veteran's service treatment records were not available for review; however, because there was no indication of in-service incurrence of a psychiatric condition in the service treatment records, and because the examiner was directed to consider the Veteran's lay statements and other available relevant records, the Board finds the VA medical examiner's opinion to be adequate and highly probative.  A review of the service records would not have provided any additional information, since they contain no evidence of psychiatric symptomatology or treatment.  The examiner relied on sufficient facts and data, including the Veteran's lay statements, provided a rationale for the opinion, and the opinion contains sound reasoning.  See Prejean v. West, 13 Vet. App. 444, 448 (2000).  

Based on the above, the Board finds that a preponderance of the evidence is against a finding that the Veteran's psychiatric disorder is related to his service.

The Board notes that the only other contrary opinion of record comes from the Veteran himself who maintains that his schizoaffective disorder is related to his period of active service.  Specifically, the Veteran has stated that during his tenure in service, he was constantly treated with disrespect, harassment, and mental abuse and this ultimately caused his schizoaffective disorder.  Although lay persons are competent to provide opinions on some medical issues, determining the etiology of his acquired psychiatric disorder falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report psychiatric symptoms, any opinion regarding the nature and etiology of his schizoaffective disorder requires medical expertise that the Veteran has not demonstrated.  See Jandreu v. Nicholson, 492 F.3d 1372, 1376 (2007).  As such, the Board assigns little probative weight to the Veteran's assertions that his acquired psychiatric disabilities are related to service.  To the extent that he is competent to provide information in this regard, the opinion of the VA examiner is more probative.  The examiner has medical training, experience, and expertise that the Veteran, who is a layperson, is not shown to have.

For all the foregoing reasons, the Board finds that the claim for service connection for an acquired psychiatric disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, bi-polar type, is denied. 



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


